DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,997,899 to Bae et al.; in view of US 2010/0238094 to Cho et al.


claim 1, Bae et al. teach a gate drive circuit which comprises: a plurality of cascaded GOA units (Fig. 14, primary row-drivers 76A), a plurality of first clock signal lines (Fig. 14, primary routing), a plurality of second clock signal lines (Fig. 14, spare routing), wherein: 
the plurality of first clock signal lines are electrically connected to the GOA units, and used configured to provide various clock signals to the GOA units (Fig. 14, phases 0-3); 
the plurality of second clock signal lines are electrically connected to the GOA units, and are used configured to, when any of the clock signal lines is broken, replace the broken clock signal line to transmit a corresponding clock signal (Fig. 14, column 7, lines 1-5, “spare drivers that would typically only be used if the primary or master driver failed”, it is implicitly stated that the spare routing has a similar functionality as that of the spare drivers and that they may be used in case of failure of the primary routing, notice that it is only the routing that is redundant and not the clock signals, also, the primary routing is connected to both primary and secondary drivers, implying that the secondary routing is not necessary to operate the secondary drivers and it’s configured to replace the primary routing in case of failure of said primary routing); 
Bae et al. do not teach wherein the gate drive circuit adopts a multilayer circuit board structure, connecting lines and a plurality of electrostatic protection sub-circuits, the plurality of electrostatic protection sub-circuits are electrically connected to corresponding first clock signal lines or corresponding second clock signal lines through the connecting lines, so as to prevent the first clock signal lines or the second clock signal lines from being damaged by static electricity, the connecting lines are arranged on a layer in the multilayer circuit board structure which is different from layers where the first clock signal lines and the second clock signal lines are arranged in the multilayer circuit board structure, and orthographic projections of the connecting lines on a plane where corresponding first clock signal lines or corresponding second clock signal lines are located intersect with the corresponding first clock signal lines and the corresponding second clock signal lines, respectively.
wherein the gate drive circuit adopts a multilayer circuit board structure (Fig. 5), connecting lines (Fig. 5, connection section in contact hole 560) and a plurality of electrostatic protection sub-circuits (Fig. 2, PD1/PD2), the plurality of electrostatic protection sub-circuits are electrically connected to corresponding first clock signal lines or corresponding second clock signal lines (paragraph 40, “the ESD protection circuit 150 can be coupled to the signal input lines L of the scan driving power and/or scan control signals (for example … clock signals”) through the connecting lines (Figs. 2 and 5), so as to prevent the first clock signal lines or the second clock signal lines from being damaged by static electricity (paragraph 42, “the ESD introduced through the signal input line L is removed by the protection diode”, notice that although static electricity enters the line, said static electricity is removed by the protection diode, hence providing at least some degree of protection to the given line), the connecting lines are arranged on a layer in the multilayer circuit board structure which is different from layers where the first clock signal lines and the second clock signal lines are arranged in the multilayer circuit board structure (Fig. 5, paragraph 56, “The source or drain electrode 570 of the respective transistors that constitute the protection diodes PD may be formed integrally with a conductive film that constitutes the signal input line L”, notice that the top section of 570, over insulating film 550, is being construed as the signal line, and the bottom section connecting to 520 via hole 560 is being construed as the claimed connecting line), and orthographic projections of the connecting lines on a plane where corresponding first clock signal lines or corresponding second clock signal lines are located intersect with the corresponding first clock signal lines and the corresponding second clock signal lines, respectively (Fig. 5).
It would have been obvious to one of ordinary skill in the art, to modify the gate drive circuit of Bae et al., so that the gate drive circuit adopts a multilayer circuit board structure, connecting lines and a plurality of electrostatic protection sub-circuits, the plurality of electrostatic protection sub-circuits are electrically connected to corresponding first clock signal lines or corresponding second clock signal lines 

As per claim 2, Bae and Cho et al. teach the gate drive circuit according to claim 1, wherein the plurality of first clock signal lines and the plurality of second clock signal lines are arranged on a same layer in the circuit board and arranged side by side (Bae, Fig. 14, lines are arranged side-by-side; Cho et al., Fig. 5, protected lines are disposed on a same layer).

As per claim 3, Bae and Cho et al. teach the gate drive circuit according to claim 2, wherein the plurality of first clock signal lines are electrically connected to the GOA units, the plurality of second clock signal lines are electrically connected to the GOA units, and the plurality of first clock signal lines are located on sides of the plurality of second clock signal lines away from the GOA units (Bae, Fig. 14, the first clock signals are located on the other side of the GOA units, away from the side on which the second clock signals are located).

As per claim 4, Bae and Cho et al. teach the gate drive circuit according to claim 1, wherein the second clock signal lines and the first clock signal lines are arranged in a one-to-one correspondence (Bae, Fig. 14).


As per claim 12, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Bae and Cho et al. teach a clock signal generator (Fig. 5, 72) and a clock signal interface (Fig. 16, buffers 176A/176C), wherein the clock signal interface is connected with the clock signal generator, and the clock signal interface is provided on a circuit board where the gate drive circuit is located (column 6, lines 55-65); wherein the clock signal generator is used configured to provide corresponding clock signals to the first clock signal line and the second clock signal line in the gate drive circuit; and wherein the clock signal interface is used configured to input the clock signals from the clock signal generator to the gate drive circuit (column 9, lines 44-65, buffering is used to correct the waveform of clock signals input to the different driving stages).

As per claim 16, Bae and Cho et al. teach the display device according to claim 12, wherein the plurality of first clock signal lines and the plurality of second clock signal lines are arranged on a same layer in the circuit board and arranged side by side (Bae, Fig. 14, lines are arranged side-by-side; Cho et al., Fig. 5, protected lines are disposed on a same layer).

As per claim 17, Bae and Cho et al. teach the display device according to claim 16, wherein the plurality of first clock signal lines are located on sides of the plurality of second clock signal lines away from the GOA units (Bae, Fig. 14).

As per claim 18, Bae and Cho et al. teach the display device according to claim 12, wherein the second clock signal lines and the first clock signal lines are arranged in a one-to-one correspondence (Bae, Fig. 14).

As per claim 19, Bae and Cho et al. teach the display device according to claim 12, wherein: the connecting lines comprise a plurality of first connecting lines and a plurality of second connecting lines, and each of the first clock signal lines is connected to one of the first connecting lines; and each of the second clock signal lines is connected to one of the second connecting lines (Cho, Fig. 5).


Allowable Subject Matter

Claims 5-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694